Title: From George Washington to Timothy Pickering, 27 April 1781
From: Washington, George
To: Pickering, Timothy


                        

                            
                            Sir
                            Head Quarters New Windsor 27th April 1781
                        
                        There was never any regular formation of the department of Geographer to the Army, but to the best of my
                            recollection Mr Erskine’s pay was to have been four dollars per day and that of his Assistants two dollars per day—Chain
                            Bearers half a dollar per day and an allowance for the contingent expences of travelling when out of reach of the Magazine
                            of the Army and for the purchase of the Instruments and the necessaries of office. I see, in the heads of a plan which Mr
                            Erskine has drawn up for the Committee of Arrangement last summer, he mentions that three dollars per day were to have
                            been allowed to some of his principal Assistants. I therefore make no doubt but it was to have been so, and that it may
                            have escaped my Memory. If any charge of that nature is made in his Account—it is to be allowed.
                        I do not remember that any allowance was to be made for saddle Horses for Mr Erskine’s personal use, except
                            finding them forage—The department was to be supplied with a Waggon & Horses—I mention this, because Mr de Witt
                            tells me Mr Erskine has made a charge to the public of a saddle Horse of his own which died while he was in the service. I
                            am &a.

                    